DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 2/11/2022 in which claims 1-20 have been cancelled. Claims 21-40 have been added. Currently claims 21-40 are pending for examination in this application. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flow control module, pressure control module in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25, 27, 32-36, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nightingale et al. (US 2013/0133656 A1).
Regarding claim 21, Nightingale discloses: 
A system for respiratory gas supply (200, figure 2), wherein the system comprises
a respiratory gas source (210), 
a control unit (224), 
a memory [0124], 

a flow control module (flow control mode [0013]), 
a pressure sensor device (232; [0125]), 
a flow sensor device (230; [0125]), 
a user interface (226) for a specification of parameters of the respiratory gas supply or for an exchange of data [0125], 
a patient interface (204; [0119]),
a tube (202, [0118]) for delivering respiratory gas from the respiratory gas source to the patient interface,
a humidifier (216), and
a heater (220), 
the control unit alternately activating the pressure control module or the flow control module [0013], the pressure control module controlling the respiratory gas source so as to specify a respiratory gas pressure (abstract) [0011], and the flow control module controlling the respiratory gas source so as to specify a respiratory gas flow (abstract) [0011], the control unit additionally activating the humidifier and the heater for heating and humidifying the respiratory gas when the flow control module is activated [0157] (sub-therapeutic mode). 

Regarding claim 22, Nightingale further discloses, wherein the system additionally comprises an oxygen source [0125] [0165].

Regarding claim 23, Nightingale further discloses wherein the control unit additionally activates the oxygen source for conditioning the respiratory gas when 

Regarding claim 25, Nightingale further discloses wherein the flow control module (flow control mode [0013]) controls the respiratory gas source to specify a respiratory gas flow in a range of 0 - 90 I/min [0081]-[0082] and/or the pressure control module (pressure control mode [0013] controls the respiratory gas source to specify a respiratory gas pressure in a range of 0 - 90 mbar [0080] (4cmH20 = 3.92266 mbar which is within claimed range).

Regarding claim 27, Nightingale further discloses wherein the pressure control module controls the respiratory gas source to specify an inspiratory pressure with two different inspiratory pressure levels ([0036], the inspiratory pressure can be set at either a preset level or a level based on prior historical data). 

Regarding claim 32, Nightingale further discloses wherein the control unit is designed for detecting respiratory efforts from a pressure signal [0100] and/or from a flow signal of the pressure sensor device and/or the flow sensor device [0125].

Regarding claim 33, Nightingale further discloses wherein the patient interface is designed as a one or more of a nasal cannula [0119], a flow cannula [0119], a mask [0119], a tracheostomy port.

claim 34, Nightingale further discloses wherein when the flow control module is activated a nasal cannula, a flow cannula, or a tracheostomy port is used as the patient interface ([0119] indicates the types of patient interfaces that can be used with the device; thus it is the examiner’s position that when either flow or pressure control mode is activated the interfaces listed in [0119] are used).

Regarding claim 35, Nightingale further discloses wherein the humidifier is an internal humidifier (216) (internal to 200 as shown in figure 2).

Regarding claim 36, Nightingale further discloses wherein the humidifier is an external humidifier (216) (external to patient interface as shown in figure 2).

Regarding claim 39, Nightingale further discloses wherein the control unit controls the respiratory gas source to specify a respiratory gas flow that is pre-determinable and increases the pressure as a function of signals from the pressure sensor device and/or the flow sensor device until the pre-determined gas flow is reached [0110]-[0113].

Regarding claim 40, Nightingale further discloses wherein the control unit controls the respiratory gas source to specify a prescribable respiratory gas flow (desired flow rate) [0051], the flow sensor device monitoring the respiratory gas flow [0051], the control unit testing on a basis of signals from the flow sensor device whether the prescribed respiratory gas flow has been reached [0051], the pressure sensor device monitoring the respiratory gas pressure [0100], the control . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Porges et al. (US 2012/0017909 A1).
Regarding claim 24, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 22 above but does not explicitly disclose wherein the control unit controls admixture of oxygen from the oxygen source in such a way that more oxygen is available to a patient during phases of inspiration than during phases of expiration.
However, Porges teaches a breathing assistance device and thus is analogous art, wherein a control unit (44) controls admixture of oxygen from an oxygen source in such a way that more oxygen is available to a patient during phases of inspiration than during phases of expiration ([0035]-[0038]; figures 3-4).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the control unit controls admixture of oxygen from the oxygen source in such a way that more oxygen is available to a patient during phases of inspiration than during phases of expiration as taught by Porges for the purpose of preventing the waste of oxygen [0037]. 

Claims 26, 28, 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Douglas et al. (US 2007/0215146 A1).
	Regarding claims 26 and 28, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses treatment pressures [0098] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state, wherein the pressure control module controls the respiratory gas source to specify an inspiratory pressure with a predetermined pressure waveform, wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with a predetermined pressure waveform.
	However, Douglas teaches it is known to control pressure such that the respiratory gas source specifies an inspiratory pressure with a predetermined pressure waveform and an expiratory pressure with a predetermined pressure waveform [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein pressure is controlled such that the respiratory gas source specifies an inspiratory pressure with a predetermined pressure waveform and an expiratory pressure with a predetermined pressure waveform as taught by Douglas for the benefit of patient comfort [0031]. 

Regarding claim 29, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses treatment 
	However, Douglas teaches that it is known to adjust EPAP during therapy [0014] (thus specifying at least two EPAP levels), the pressure being raised from a low expiratory level to an increased expiratory level (figures 2a, 2c) [0057].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with two different expiratory pressure levels, the pressure being raised from a lower expiratory level to a higher expiratory level as taught by Douglas for the benefit of patient comfort [0031] and responding to sleep apneas [0057]. 

Regarding claim 38, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses wherein the control unit controls the respiratory gas source during the day to specify a respiratory gas flow (this is being interpreted as when the patient is awake [0086]; in sub-therapeutic mode [0082] flow is controlled) and a night to specify the pressure is modulated [0089] but does not explicitly disclose the pressure modulated as a function of signals from the pressure sensor device and/or from the 
	However, Douglas teaches that it is known modulate pressure as a function of signals from a pressure sensor device and/or from a flow sensor device [0047] if the signals are indicative of periodic respiration or interrupted respiration [0057].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure is modulated as a function of signals from the pressure sensor device and/or from the flow sensor device if the signals are indicative of periodic respiration or interrupted respiration for the benefit or eliminating apneas once they occur [0007].

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Yurko (US 6,532,960 B1).
Regarding claims 30 and 31, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses treatment pressures [0098], ramping [0079] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state the pressure control module controls the respiratory gas source to specify an expiratory pressure and a ramp-form pressure increase to an inspiratory pressure level and to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level.

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure and a ramp-form pressure increase to an inspiratory pressure level and to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level as taught by Yurko for the benefit of enhanced patient comfort (col. 3, lines 38-54).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Shelly et al. (US 2013/0125892 A1).
Regarding claim 37, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 21 above. Nightingale further discloses wherein the control unit controls the respiratory gas source during the daytime to specify a respiratory gas flow (this is being interpreted as when the patient is awake [0086]; in sub-therapeutic mode [0082] flow is controlled) and at night to specify a respiratory gas pressure [0089]. Nightingale does not explicitly disclose an inspiratory pressure lower than an expiratory pressure.
	Shellly teaches that it is known to provide an inspiratory pressure lower than an expiratory pressure when the patient is sleeping [0019].
. 

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. Applicant’s assert that Nightingale does not disclose “the control unit additionally activating the humidifier and the heater for heating and humidifying the respiratory gas when the flow control module is activated” since Nightingale states that the heater may be turned off. Emphasis added. The examiner notes that Nightingale also discloses the humidification chamber running at reduced power [00157]. Thus the prior art envisioned the humidification chamber running (is turned on and active/activated) during the sub-therapeutic mode. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785